UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1318


CALVIN RUFFIN MALLORY,

                  Plaintiff – Appellant,

             v.

DEBORAH ATKINSON, Director, VA Hospital; DR. POINDEXTER,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:09-cv-00139-RLW)


Submitted:    July 30, 2009                 Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Ruffin Mallory, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin     Ruffin    Mallory      seeks    to    appeal    the   district

court’s    dismissal     of    his    complaint     without      prejudice    because

Mallory failed to comply with Federal Rule of Civil Procedure

8(a)(2),    which     requires    “a    short    and     plain   statement     of   the

claim showing that the pleader is entitled to relief,” and the

district court’s October 4, 2002, order enjoining Mallory from

filing pleadings that do not comport with certain requirements.

            Generally, a district court’s dismissal of a complaint

without prejudice is not appealable.                  See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993) (holding that “a plaintiff may not appeal the dismissal of

his complaint without prejudice unless the grounds for dismissal

clearly indicate that no amendment in the complaint could cure

the defects in the plaintiff’s case”) (internal quotation marks,

alteration, and citation omitted).                 However, “if the grounds of

the   dismissal     make      clear    that   no    amendment       could    cure   the

defects    in   the    plaintiff's       case,     the      order   dismissing      the

complaint is final in fact and appellate jurisdiction exists.”

Id. at 1066 (internal quotation marks, alteration, and citation

omitted).

            In this case, Mallory may be able to save his action

by amending his complaint to comply with Federal Rule of Civil

Procedure 8 and the district court’s October 4, 2002, order.

                                          2
Therefore, the district court’s dismissal of Mallory’s complaint

without    prejudice     is   not   an   appealable    final      order.

Accordingly, we dismiss the appeal for lack of jurisdiction.         We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not air the decisional process.



                                                               DISMISSED




                                    3